Citation Nr: 1419812	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  10-18 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

2.  Entitlement to an initial (compensable) rating for service-connected residuals of lung cancer with lobectomy, history of bronchopleural fistula and pneumothorax.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1952 to May 1956. 

This matter comes before the Board of Veterans' Appeals (Board) by order of the United States Court of Appeals for Veterans Claims (hereinafter "the Court") in April 2013, which granted a joint motion for partial remand (JMR) setting aside that part of a September 2012 Board decision denying entitlement to service connection for COPD.  The Board's September 2012 remand of the increased rating issue was not disturbed.  

The appeal arose from an October 2009 rating decision on behalf of the Pittsburgh, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).  In March 2012, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  He testified before a decision review officer in February 2010.  Copies of the transcripts of those hearings are of record.  As noted above, the Board remanded the increased rating issue in September 2012.  The matter was again remanded by the Board in August 2013.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.



REMAND

In its April 2013 order, the Court, by incorporating the terms of the JMR, found further action was required as to the issue of entitlement to service connection for COPD.  It was noted that a medical opinion was required to address whether COPD could be related to, or aggravated by, service-connected lung cancer.  It was also noted that the Veteran had not been adequately notified that his service connection claim had been denied for lack of competent medical nexus evidence between his in-service asbestos exposure and his COPD and between his service-connected lung cancer and his COPD.  Regarding the latter, the Board notes that September 2013 VA correspondence and an October 2013 Supplemental Statement of the Case (SSOC) provided the necessary notification to the Veteran.  Regarding the former, however, it is noted that the rationale utilized to support a negative nexus opinion rendered in December 2013 appears inadequate for rating purpose.  

After review of the record, it is noted that the opinion requested was to determine if the Veteran's lung cancer could have caused or aggravated his COPD such that service connection should be awarded for the latter disability.   The VA examiner who reviewed the record and rendered an opinion in December 2013 appears to base the opinion, in part, on the fact that the Veteran's lung cancer was most likely the result of cigarette smoking and not the asbestos to which the Veteran was exposed during service.  As service connection has been established for lung cancer and residuals thereof, including lobectomy, history of bronchopleural fistula and pneumothorax, this aspect of the opinion is inconsistent with the facts of the case.  

Regarding the issue of an increased initial rating for lung cancer and the residuals thereof, the Board found, in August 2013, that October 2012 pulmonary function test (PFT) results were inconsistent with the findings dated in January 2009 and August 2007.  An additional medical opinion to reconcile the differences was requested.  Specifically, the October 2012 examiner noted post-bronchodilator FEV-1 findings of 73 percent predicted and noted this most accurately demonstrated the level of disability, but provided no comments as to the post-bronchodilator FEV-1 findings in January 2009 of 53 percent and in August 2007 of 46 percent.  (It is also significant to note that staged ratings may be assigned for periods of time when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119   (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007)).  As pointed out by the Veteran's representative, the December 2013 examiner opinion did not address the inconsistencies in the PFT findings.  A remand is requested to insure compliance with the directives in the August 2013 remand.  As such, the case must, once again, be remanded.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).  

As noted by the Board in the August 2013 remand, the Veteran's service-connected residuals of lung cancer with lobectomy, history of bronchopleural fistula, and pneumothorax are presently rated under the criteria for 38 C.F.R. § 4.97, Diagnostic Code 6844, but the applicable VA regulations provide, in pertinent part, that when there is a disparity between the results of different PFT's (FEV-1 (Forced Expiratory Volume in one second), FVC (Forced Vital Capacity), etc.), so that the level of evaluation would differ depending on which test result is used, the test result that the examiner states most accurately reflects the level of disability is to be used.  See 38 C.F.R. § 4.96(d) (2013).  The examiner was to apply this provision of the regulation, if indicated, but there is no indication that this was done.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should return the Veteran's claims folder to the examiner who reviewed the record and rendered the December 2013 medical opinion.  The examiner should be requested to render an opinion regarding the etiology of the Veteran's COPD.  The examiner should opine as to whether is it at least as likely as not (50 percent or greater probability) that the Veteran's COPD is proximately due to or aggravated (permanently increased in severity beyond natural progress) by his service-connected residuals of lung cancer with lobectomy, history of bronchopleural fistula and pneumothorax. The extent of any aggravation found should be set forth in detail.   

The examiner should then be requested to comment on the severity of the Veteran's service-connected residuals of lung cancer with lobectomy, history of bronchopleural fistula and pneumothorax.  Detailed findings concerning the current manifestations of the service-connected residuals of lung cancer with lobectomy, history of bronchopleural fistula and pneumothorax must be set forth.  An explanation must be provided as to any disparity between the results of PFT results in August 2007, January 2009 and October 2012 and as to which finding or findings most accurately reflect the level of disability since June 24, 2008, the effective date of the grant of service connection and assignment of an initial noncompensable evaluation.  

If the December 2013 VA examiner is not available, the Veteran's claims folder should be forwarded to another examiner for the requested medical opinions.  All opinions should be provided based on a review of the medical evidence of record, and sound medical principles.  All findings, with the complete rationale for all opinions expressed, should be set forth in the report.  The Veteran may be recalled for examination, if deemed necessary

2.  Thereafter, the AOJ should readjudicate the issues on appeal.  If any determination remains unfavorable to the Veteran, he and his representative should be provided with a SSOC that addresses all relevant actions taken on the claims for benefits.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

